Affirmed and Memorandum Opinion filed May 24, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00069-CR
                                    ____________

                        TIMOTHY WAYNE DREW, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 252nd District Court
                              Jefferson County, Texas
                           Trial Court Cause No. 09-07947



                      MEMORANDUM                      OPINION

       Appellant entered a guilty plea to credit /debit card abuse. In accordance with the
terms of a plea bargain agreement with the State, the trial court deferred adjudicating guilt
and placed appellant under community supervision for two years. Subsequently, the State
moved to adjudicate. Appellant entered a plea of true to two allegations. The trial court
found the allegations true, adjudicated guilt, and sentenced appellant to confinement for
two years in the State Jail Division of the Texas Department of Criminal Justice.
         In his first issue, appellant claims the sentence of two years was cruel and unusual.
Appellant concedes that his sentence was within the applicable statutory range but
complains he received the maximum allowed.               To preserve for appellate review a
complaint that a sentence is grossly disproportionate, constituting cruel and unusual
punishment, a defendant must present to the trial court a timely request, objection, or
motion stating the specific grounds for the ruling desired. See Tex. R. App. P. 33.1(a);
Rhoades v. State, 934 S.W.2d 113, 120 (Tex. Crim. App.1996) (defendant waived any
error because he presented his argument for first time on appeal); Jagaroo v. State, 180
S.W.3d 793, 802 (Tex. App. -- Houston [ 14th Dist.] 2005, pet. ref'd) (defendant did not
raise complaints that his sentences violated his state and federal rights against cruel and
unusual punishment in the trial court, and thus failed to preserve them for appellate
review). The claim presented on appeal was not raised when appellant was sentenced or
in a post-verdict motion filed with the trial court. Accordingly, nothing is preserved for
our review. See Castaneda v. State, 135 S.W.3d 719, 723 (Tex. App. -- Dallas 2003, no
pet.).   Appellant's first issue is overruled.

         Appellant's second issue asserts trial counsel was ineffective for failing to object
or file a motion challenging the sentence.        "Texas courts have traditionally held that as
long as the punishment is within the range prescribed by the Legislature in a valid statute,
the punishment is not excessive, cruel, or unusual."        Buchanan v. State, 68 S.W.3d 136,
141 (Tex. App. --     Texarkana 2001, no pet.).      See also Jordan v. State, 495 S.W.2d 949,
952 (Tex. Crim. App. 1973).         Appellant's sentence is within the applicable statutory
range. See Tex. Pen. Code § 32.31(b)(4) and (d); and Tex. Pen. Code § 12.35(a).
Accordingly, trial counsel's failure to object or file a motion challenging appellant's
sentence of two years does not constitute deficient representation and appellant has not
satisfied the first prong of Strickland.     Strickland v. Washington, 466 U.S. 668, 688, 104
S. Ct. 2052, 80 L. Ed. 2d 674 (1984).         Issue two is overruled.




                                                 2
      Having overruled all of appellant's issues, we affirm the judgment of the trial court.


                                            PER CURIAM




Panel consists of Chief Justice Hedges and Justices Seymore and Brown.
Do not publish - TEX. R. APP. P. 47.2(b).




                                             3